PER CURIAM.
Jose Angel Garcia appeals from judgments of conviction and sentences for conspiracy to commit armed burglary, armed trafficking in cocaine, and conspiracy to traffic in cocaine. We affirm the convictions but reverse the consecutive mandatory minimum sentences for trafficking in cocaine and conspiracy to traffic in cocaine and remand for entry of a corrected sentence.
Consecutive mandatory minimum sentences for trafficking and conspiracy to traffic in cocaine may only be imposed where the offenses are sufficiently distinct. Short v. State, 572 So.2d 1007 (Fla. 3d DCA 1991); Vickery v. State, 515 So.2d 396 (Fla. 1st DCA 1987). As in Short and Vickery, the trafficking and conspiracy offenses for which Garcia was convicted arose from a single criminal episode involving the same contraband, and were not sufficiently distinct to support consecutive mandatory minimum sentences. We find no merit in Garcia’s remaining points on appeal.
Therefore, we vacate the consecutive mandatory minimum sentences for trafficking in *133cocaine and conspiracy to traffic in cocaine, and remand this cause for resentencing. In all other respects, the final judgment is affirmed.
Affirmed in part, reversed in part, and remanded for further consistent proceedings.